Citation Nr: 1826397	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus.

2.  Entitlement to an increased rating for hallux valgus, left foot.

3.  Entitlement to service connection for heel spurs, right foot.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1990 to October 1992.

This matter comes to the Board of Veterans Appeals (Board) on appeal from May 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record shows that the Veteran was previously represented by Adam G. Werner, esquire of Gordon & Doner, Attorneys at Law.  In July 2015 correspondence, the Veteran's appointed representative requested to be withdrawn as the Veteran's representative.  Accompanying this correspondence is a voided VA Form 21-22a.  The Board views this as a motion to withdraw of services by the representative.  See 38 C.F.R. § 20.608(b)(2) (2017).  Finding good cause, the Board grants the motion.  In a January 2016 notice letter, the RO advised the Veteran that there is no record of the Veteran appointing a service organization or representative and to advise the RO for assistance in locating a recognized or approved representative.  The Board finds that the Veteran is aware that he is unrepresented and the Board may proceed to adjudicate the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.1304(c) (2017), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or the Veteran's representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  See also 38 C.F.R. §§ 19.31, 19.37; 38 U.S.C. § 7105(d) (2012).

On August 26, 2014, the RO issued a statement of the case (SOC) for the four issues on appeal.  Since issuance of the SOC, additional VA treatment records and VA examinations have been associated with the record.  There is no automatic waiver for evidence obtained by VA, and the AOJ has not issued a supplemental statement of the case (SSOC) for the Veteran's claims.

On April 27, 2016, the Veteran underwent a VA examination for bilateral pes planus and hallux valgus of the left foot.  On October 31, 2016, the RO certified the Veteran's appeal to the Board.  Subsequently, on November 1, 2016, the Veteran underwent another VA examination for bilateral pes planus and hallux valgus of the left foot.  In the May 2016 rating decision, the RO granted an increased rating of 30 percent for bilateral pes planus, effective July 29, 2015, and continued the 10 percent rating of the hallux valgus of the left foot.  In the January 2017 rating decision, the RO granted an increased rating of 50 percent for bilateral pes planus, effective July 21, 2016, continued the 10 percent rating of the hallux valgus deformity of the left foot, and continued the denial of service connection for an acquired psychiatric disorder.

Upon review of the record, the Board finds that a remand is required for further AOJ action.  While the RO considered the VA treatment records and the April 2016 and November 2016 VA examinations in its May 2016 and January 2017 rating decisions, it did not issue an SSOC readjudicating the claims as required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  Rather, it treated a September 2016 "claim" as a new claim.  All issues were on appeal to the Board, so there was no new claim but just additional evidence added to the file by VA that is relevant to the claims on appeal.  As such, on remand the AOJ must readjudicate the claims and issue an SSOC.

Additionally, the Veteran submitted a formal claim for TDIU in September 2016.  He asserts that TDIU is warranted based in part on his foot disabilities.  Hence, the TDIU claim is part and parcel to his claim on appeal.  The AOJ must adjudicate the TDIU on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Review all evidence received since the August 2014 SOC, including, but not limited to, additional VA treatment records and the April 2016 and November 2016 VA examinations.

2.  After completing the above, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted in full, furnish the Veteran and the Veteran's representative a SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

